Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 5, 7 and 8 have been amended as requested in the amendment filed on September 14, 2021. Following the amendment, claims 1 and 4-17 are pending in the instant application.
3.	Claims 10-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2020.
4.	Claims 1 and 4-9 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1, as amended, recites the limitation "the onset of cerebral hypoperfusion in the subject".  There is insufficient antecedent basis for this limitation within the claim. More specifically, the claim is directed to treating or preventing dementia or cognitive impairment in a subject, such as in any subject, however reciting limitation “at least two weeks subsequent to the onset of cerebral hypoperfusion in the subject” appears to limit the subject under treatment to only those who underwent a cerebral hypoperfusion, a stroke. This leads to multiple interpretation of the claimed subject matter and renders the claim indefinite. 
9.	Claim 7 recites the limitation "acute or subacute" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1, as amended, is limited to multiple treatment. Alternatively, the metes and abounds of “acute or subacute” administration cannot be determined from the claim or the specification as filed.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claims 1 and 4-9, as currently presented, specifically require possession of the method to treat and prevent dementia or cognitive impairment in a subject by 
At. pp. 6-7 of the Response, Applicant explains that the support for newly presented limitation can be found at “specification-as-filed at [0015], [0077], and [0078]”. The text at cited paragraphs refers to the working example 1. The experimental results of treating mice after experimental stroke for 12 days (less than two weeks) with ATN-121 are described as leading to “improved cognitive outcome”. While this is reasonably supportive of treatment by multiple administration, there is no explanation, factual evidence or sound scientific reasoning presented within the specification as filed to support the limitation “for at least two weeks”. 
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1 and 4-9, as amended, stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,370,547, 2016 (the ‘547 patent hence forth) for reasons of record in section 14 of Paper mailed on March 18, 2021 and in section 6 of Paper mailed on June 28, 2021.
At pp. 6-7 of the Response, Applicant traverses the rejection essentially on the premises that claim 1 has been amended to recite a specific regimen of administering ATN-161, which serves as a distinguishing feature not disclosed in the cited prior art of record. Specifically, Applicant argues that, “independent claim 1 has been amended to specify that administration of the α5β1 integrin inhibitor to the subject occurs “multiple times per week for at least two weeks subsequent to the onset of cerebral hypoperfusion in the subject.” […] With respect to administration of an α5β1 integrin inhibitor, Bix, however, only suggests that the α5β1 integrin inhibitor can be administered one or more times during or after the onset of ischemia and/or during or after an ischemic event(s), without reference to any particular administration schedule. See Bix at col. 7, lns. 1-16. Thus, Bix cannot reasonably be said to expressly teach or suggest the administration schedule recited and required in currently amended independent claim 1”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.


	Conclusion
13.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649     


January 5, 2022